—In an action to recover damages for personal injuries, the second third-party defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Garson, J.), dated May 8, 2000, as denied its motion pursuant to CPLR 3211 to dismiss the second third-party complaint and, in effect, granted that branch of the cross motion of the defendant first and second third-party plaintiff which was pursuant to CPLR 311 (b) for leave to effect service upon the second third-party defendant by serving its insurance carrier.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the appellant’s motion to dismiss the second third-party action (see, Business Corporation Law § 1006 [b]; Gutman v Club Mediterranee Intl., 218 AD2d 640; Rugby Excavators v Juliano, 40 AD2d 1024).
*445The appellant’s remaining contentions are without merit. O’Brien, J. P., Friedmann, Goldstein and Smith, JJ., concur.